DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on July 08, 2022. 
Claim 1, 5, 10 and 13 have been amended. Claim 7 has been canceled.
Claims 1-6 and 8-13 have been examined. Claims 1-6 and 8-13 (Renumbered to claims 1-12) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated July 15, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed. 

Response to amendments
The objection of the specification (ABSTRACT OF THE DISCLOSURE) is withdrawn in view of applicant’s amendments.
The objection of claim 5 is withdrawn in view of applicant’s amendments.


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 10 and 13 (Renumbered to claims 1, 9 and 12) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 10 and 13:
    	“wherein the memory stores, in the sensor device, a parameter set table in which a combination of parameters including a measurement time by the sensor, the number of samplings, and an observation frequency is prescribed, and parameter set identification information is assigned to each parameter set, 
   	wherein the processing routine table has the parameter set identification information for each processing routine, and   	wherein the processor adds or changes the parameter set identification information of the processing routine table based on the parameter set identification information defined in the parameter set table according to a command instruction.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kelly et al. (US Pub. No. 2019/0318283) – System and Method for Adaptively Executing User Routines Based on User Interactions; and Fukushima et al. (US Pub. No. 2018/0189242) – Sensor Design Support Apparatus, Sensor Design Support Method and Non-Transitory Computer Readable Medium. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Kelly et al. (US Pub. No. 2019/0318283)  	Kelly determines for each workflow a current time of the day and identifies a workflow stage corresponding to the time of the day, and retrieves a content item corresponding to the workflow stage. The content item is transmitted to one or more user devices of the user to be presented thereon. A response is received from at least one of the user devices representing a user response to the content item. The user response and time of the response are recorded in an event log that stores the user interaction history of the user. Subsequently, a machine-learning engine is invoked to perform an analysis on the user interaction history in the event log to determine user routine pattern of the user for each workflow. Timing as well as other parameters of one or more subroutines of the workflows may be modified based on the analysis. However, Kelly does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 10 and 13.   

   	Fukushima et al. (US Pub. No. 2018/0189242)  	Fukushima set forth a sensor design support apparatus includes: an inter-data feature calculator and a model constructor. The inter-data feature calculator combines any two pieces of data based on first to k-th data acquired from each of a plurality of sensors in response to first to k-th conditions being satisfied to generate a plurality of data pairs for each of sensors, the sensors monitoring a target; and calculates a plurality of inter-data features based on the plurality of data pairs. The model constructor calculates a plurality of coefficients corresponding to the plurality of inter-data features in a classification model based on state data indicating states of the monitoring target at times which the first to k-th conditions are satisfied, wherein the classification model associates the plurality of coefficients and the plurality of inter-data features with a value identifying a state of the monitoring target. However, Fukushima does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 10 and 13.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192